Title: To Benjamin Franklin from Stephen Marchant, 5 February 1779
From: Marchant, Stephen
To: Franklin, Benjamin


Honrid Sir,
Dunkirck Febuary the 5the. 1779
I having had an offer of Commanding a Privertere at this Place Be fore that I Cam to Parris and It Being a Bad time of the yere for to go to Boston I Consented for to Com Back and Exsept of the offer and I Cam Back and Found maturs to Sut very Well and the marchants are a going for to Send you a Letter for to Desire a Commission from you and I hope that you Will Be Plesd. For to Send one and In So Doing you Will a Blig me youre most a Bet. and himbel Sarvent
Stephen Marchant

mr. aronld Cam Back With me he that wars my mayt on Board of my Ship that I wars taken in—

 
Addressed: Mr Francklan
Notation: Stephen Marchant Dunkerque Feb. 5. 1779—
